       Case 1:20-cv-03677-LGS-KHP Document 9 Filed 06/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                            :
GERALDINE MAHOOD, individually and          :         Case No. 1:20-CV-03677
on behalf of all others similarly situated, :
                                            :
                                Plaintiff,  :
                                            :
                   v.                       :
                                            :
NOOM, INC.,
                                            :
                                Defendant.  :
                                            :
-------------------------------------- X

                          DEFENDANT’S RULE 7.1 STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, and to enable judges and

magistrates of the Court to evaluate possible disqualification or recusal, the undersigned counsel

for Defendant Noom, Inc. (“Noom”), certifies that it has no parent corporation and that no

publicly held corporation owns 10% or more of Noom’s stock.

Dated: New York, New York
       June 1, 2020
                                                  COOLEY LLP

                                                  By:     /s/Ian Shapiro
                                                          Ian Shapiro

                                                  55 Hudson Yards
                                                  New York, New York 10001
                                                  Telephone:    (212) 479-6000
                                                  Email: ishapiro@cooley.com

                                                  Attorneys for Defendant Noom, Inc.
